05/25/2021



                                                                                           Case Number: DA 21-0205




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0205

LSF 8 MASTER PARTICIPATION
TRUST,

            Plaintiff and Appellees,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

PAMELA J. STOKES AND JOHN
STOKES,

            Defendants and Appellants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Douglas J. Wold, P.O. Box 400, Polson, MT 59860,
doug@woldlawfirm.com, whose name appears next on the list of attorneys desiring
appointment as mediators for Money Judgments appeals which is maintained pursuant to
M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 25, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Pamela Jeanne Stokes, John Patrick Stokes, 12887 Raven Way, Big Fork,
        MT 59911, (406)837-2283
       Jason James Henderson, 38 Second Street East, Suite B, Dickinson, ND 58601,
        (701)495-0014, jason@hwmlawfirm.com
       Douglas J. Wold, address listed above